DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 has been considered by the examiner.
	Claim Objections
Claims 3, 4, 6, and 9 are objected to because of the following informalities:   
Claim 3 recites “optically transparent material”. The examiner believes “an optically transparent material” are the correct words to use here.
Claims 5 and 6 recite “configured with material”. The examiner believes “configured with a material” are the correct words to use here.
Claim 9 recites “according to claim 1”. The examiner believes “according to claim 1,” are the correct words to use here.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002299648A to Fujieda et al. (hereinafter “Fujieda”) in view of JP2003021734A to Tanaka et al. ((hereinafter “Tanaka”) and JP2003142767 to Ukei et al. (hereafter “Ukei”).
Regarding claim 1, Fujieda discloses in Fig. 7 an optical module comprising: 
a light emitting device (Fig. 7 – LD 6); 
an electronic part configured to drive the light emitting device (Fig. 7 - transmission circuit 7); 
a substrate with the light emitting device and the electronic part implemented on one surface of the substrate (Fig. 7 - circuit board 8); 
a first case fixed to the one surface of the substrate to cover the light emitting device and the electronic part (Fig. 7 – element 12; page 12 – the main part such as the LD portion that is the source of electromagnetic waves and the connection portion between the LD and each element is covered with a metal cover); 
(Fig. 7 – casing 10); and 
Fujieda does not expressly teach a first filler filled in the first case to seal the light emitting device and the electronic part; a second case fixed to the one surface of the substrate to cover the first case in a state of not adhering to the first case; and a second filler filled in the third case to seal the substrate and the second case.
However, Tanaka teaches of an analogous optical module comprising: 
a first filler (Fig. 1 - filling material 47) filled in the first case (Fig. 1- first housing 41) to seal the light emitting device and the electronic part (Fig. 1 - first housing 41); 
a second case to cover the first case in a state of not adhering to the first case (Fig. 1 - second housing 42);
a third case accommodating the substrate and the second case inside ([0063]- . It is also possible to adopt a multi-layered structure with three or more housings so that the housing is housed in the body 42 and the second housing is housed in the third housing)
a second filler filled in the third case to seal the substrate and the second case (see [0063]- at least a part of a gap between these housings is filled with a filling material that is not easily permeable to moisture).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Fujieda to include a first filler and second filler, and second and third case as taught by Tanaka. It would have been advantageous to make the combination in order to suppress water from entering the housing ([0027] of Tanaka).
Additionally, Ukei teaches of an analogous optical module including a first case fixed to the one surface of the substrate (see [0053]-Fig. 3-inner heat shielding member 8 (8b)), a second (see [0053]- Between these heat shielding members 8 (8a, 8b), There is almost no gap; Fig. 3-outer heat shielding member 8 (8a));
	a third case accommodating the substrate and the second case inside (Fig. 3- package 26)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Fujieda, as modified by Tanaka, to include a second case fixed to the one surface of the substrate to cover the first case in a state of not adhering to the first case, as taught by Ukei. It would have been advantageous to make the combination in order to provide cover to the elements inside ([0053] of Ukei).
The modified module of Fujieda in view of Tanaka and Ukei will hereinafter be referred to as modified Fujieda.
Regarding claim 2, modified Fujieda teaches the claimed invention as discussed above concerning claim 1, and Fujieda further discloses wherein the substrate holds one end side of an optical fiber optically connected to the light emitting device, on the one surface (Fig. 7 - optical fiber 5).
Regarding claim 4, modified Fujieda teaches the claimed invention as discussed above concerning claim 1, and Fujieda further discloses wherein the first case is fixed to the one surface of the substrate and includes a frame body surrounding the light emitting device and the electronic part and a lid body closing an open end of the frame body (see examiner’s annotated Fig. 7).


    PNG
    media_image1.png
    446
    776
    media_image1.png
    Greyscale

Regarding claim 5, modified Fujieda teaches the claimed invention as discussed above concerning claim 4, and Fujieda further discloses wherein the lid body is configured with material with a smaller thermal expansion stress than that of the first filler (page 12 - covered with a metal cover on which a resin mixture containing composite magnetic particles is arranged on the inner surface).
Regarding claim 6, modified Fujieda teaches the claimed invention as discussed above concerning claim 1, but neither Fujieda nor Ukei expressly teach wherein the second filler is configured with material with a lower moisture absorption rate and a lower water absorption rate than those of the first filler.
However, Tanaka teaches of an analogous optical module wherein the second filler is configured with material with a lower moisture absorption rate and a lower water absorption rate than those of the first filler ([0030] - the filling material 40 is an epoxy resin having a water absorption of 1.8%... [0042]- The filling material 47 that is not easily permeable to moisture is filled. The filling material 47 is a water-insoluble oil of silicone oil).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of modified Fujieda to have the second filler is configured with material with a lower moisture absorption rate and a lower water absorption rate than those of the first filler, as taught by Tanaka. It would have been advantageous to make the combination so that it is hardly permeable to moisture ([0030 of Tanaka).
Regarding claim 7, modified Fujieda teaches the claimed invention as discussed above concerning claim 1, but neither Fujieda nor Ukei expressly teach wherein the second filler is interposed between another surface of the substrate and the third case and between an outer surface of the second case and the third case.
However, Tanaka teaches of an analogous optical module wherein the second filler is interposed between another surface of the substrate and the third case and between an outer surface of the second case and the third case (see [0063] - is also possible to adopt a multi-layered structure with three or more housings so that the housing is housed in the body 42 and the second housing is housed in the third housing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical module of modified Fujieda to include the second filler is interposed between another surface of the substrate and the third case and between an outer surface of the second case and the third case, as taught by Tanaka. It would have been advantageous to make the combination in order to suppress water from entering the housing ([0027] of Tanaka).
Regarding claim 8, modified Fujieda teaches the claimed invention as discussed above concerning claim 1, and Fujieda further discloses wherein the light emitting device is located substantially in a center of the third case (Fig. 7 – LD 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002299648A to Fujieda et al. (hereinafter “Fujieda”) in view of JP2003021734A to Tanaka et al. ((hereinafter “Tanaka”) and JP2003142767A to Ukei et al. (hereafter “Ukei”) and in further view of U.S. Publication No. 2012/0245420 to Yoshida et al. (hereinafter “Yoshida”).
Regarding claim 3, modified Fujieda the claimed invention as discussed above concerning claim 2, but neither Fujieda nor Ukei expressly teach wherein 
the first filler is configured with optically transparent material having a refractive index equivalent to a refractive index of the optical fiber; and 
an optical signal emitted from the light emitting device is caused to be incident on the optical fiber via the first filler.
However, in the analogous art of optical imaging, Yoshida teaches of an endoscope wherein the first filler is configured with optically transparent material having a refractive index equivalent to a refractive index of the optical fiber ([0096] - the accumulation portion 72 is formed of a material such as a resin which is deformable by applying pressure with the hand, and the liquid or the gel charged therein has the same refractive index as that of the multi-mode optical fiber 61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first filler of modified Fujieda to include the filler having a refractive index equivalent to a refractive index of the optical fiber. It would have ([0023] of Yoshida).
Additionally, Tanaka teaches of an analogous module wherein an optical signal emitted from the light emitting device is caused to be incident on the optical fiber via the first filler (Fig. 1- optical fiber arraying tool 28 and optical fibers 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Fujieda, as modified the Yoshida, that teach a light emitting device and optical fiber to incorporate the teachings of Tanaka that teach an optical signal emitted from the light emitting device is caused to be incident on the optical fiber via the first filler. It would have been advantageous to make the combination in order to extract the light through the optical fiber ([0013] of Tanaka).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002299648A to Fujieda et al. (hereinafter “Fujieda”) in view of JP2003021734A to Tanaka et al. ((hereinafter “Tanaka”) and JP2003142767 to Ukei et al. (hereafter “Ukei”), and in further view of U.S. Publication No. 2016/0262599 to Nakagawa.
Regarding claim 9, modified Fujieda teaches the optical module according to claim 1, but neither Fuijeda nor Tanaka nor Ukei expressly teach an endoscope comprising an image sensor and the optical module according to claim 1 on a distal end portion of an insertion portion, wherein 
the optical module converts an image pickup signal from the image sensor to an optical signal.
However, in the analogous art of optical imaging, Nakagawa teaches of an endoscope (Fig. 1 - endoscope 2) comprising an image sensor (Fig. 3 - image pickup device 90) and the (Fig. 3 - optical transmission module 1), wherein 
the optical module converts an image pickup signal from the image sensor to an optical signal ([0022]- an optical transmission module 1 that is an E/O module that converts an image pickup signal (electrical signal) from the image pickup device 90 into an optical signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nakagawa that teach an endoscope comprising an image sensor and the optical module on a distal end portion of an insertion portion wherein the optical module converts an image pickup signal from the image sensor to an optical signal, into the teachings of Fujieda that teach an optical module. It would have been advantageous to make the combination in order to convert an electrical signal that the image pickup device outputs into the optical signal is formed ([0007] of Nakagawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795